Fl Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Gabriel Guerra demandó en la Corte de Distrito de San Juan, Sección Primera, a Pedro A. Iglesias y a Clemente Fernández, en cobro de pesos. El origen de la deuda fue *353la compra de nn' automóvil que Iglesias hizo a Guerra. Fer-nández garantizó el pago de parte del precio. Iglesias abonó a Guerra ciertas sumas pero dejó de satisfacer $2,398, de los cuales $1,300 estaban garantizados por Fernández por medio de nn documento que dice: “Debo y pagaré a don Gabriel Guerra o a su orden la cantidad de mil trescientos dollars que le satisfaré el 30 de abril del corriente año, devengando dicha cantidad intereses del nueve por ciento anual pagadero al vencimiento de esta obligación. — Yo, Clemente Fernández, me constituyo fiador solidariamente responsable de la ex-presada cantidad a cuyo cumplimiento obligo mis bienes ha-bidos y por haber conforme a derecho. — San Juan, P. R-., enero 15 de 1913. — (Fdo.) Pedro A. Iglesias. — Cl. Fernán-dez.” Guerra reclamó además en su demanda los intereses, de las sumas adeudadas.
De la transcripción no aparece si el demandado Iglesias fué emplazado o hizo alegación alguna en el pleito. Consta que el otro demandado Fernández contestó alegando varias, defensas y que celebrada la vista la corte dictó sentencia condenando a los dos demandados a pagar solidariamente al demandante la suma de $1,300 de principal, $409.50.de in-tereses hasta el 23 de julio de 1916 y los que se devenguen hasta el completo pago a razón del nueve por ciento anual. La sentencia condenó además al demandado .Iglesias a pagar la otra suma reclamada con sus intereses. Las costas se im-pusieron “a los demandados.”
El demandado Fernández apeló de la sentencia para ante este tribunal, notificando su escrito al' demandante Guerra, pero no al demandado Iglesias. No consta que éste estable-ciera recurso alguno contra la sentencia dictada.
En el mismo día en que se celebró la vista de la apela-ción, quedó sometida a la consideración de la corte una mo-ción del apelado solicitando la desestimación del recurso.
Dispondremos primero de la moción del apelado. Básase su solicitud en que no habiendo el demandado Fernández no-tificado su apelación a su codemandado Iglesias, debe deses-*354timarse el recurso. Como hemos visto, la parte de la sen-tencia de que apeló Fernández, condenó a Fernández y a Iglesias a pagar solidariamente cierta suma de dinero. Si la sentencia se confirma, en nada se altera la situación de Iglesias. • T si se revoca en cuanto a Fernández por virtud-de las defensas por él alegadas, que luego examinaremos y que sólo a él hacen referencia, tampoco se alteraría la situa-ción de Iglesias, ya que su responsabilidad es independiente y pesará siempre sobre él, bien se la exija Guerra, ya se la reclame Fernández.
Siendo esto así no cabe considerar a Iglesias como una parte realmente interesada en el recurso y por tanto no debe desestimarse la apelación porque haya dejado de notificár-sele el escrito interponiéndola.
Procederemos ahora a considerar y resolver las cuestio-nes envueltas en la apelación. Sostiene la parte apelante que la corte sentenciadora infringió los artículos 1752 y 1753 vdel Código Civil y que por tanto su sentencia debe ser revocada.
El artículo 1752 dice que la prórroga concedida al deudor por el acreedor sin el consentimiento del fiador, extingue la •fianza.
En su contestación el demandado Fernández alegó que ■el acreedor Guerra concedió al deudor Iglesias prórrogas para el pago de la deuda sin el consentimiento del fiador. Y en el acto de la vista el dicho demandado presentó como prueba una carta de Guerra dirigida a Iglesias en la cual -el primero dice al segundo: ‘ ‘Mucho me extraña que no haya venido Ud. a recoger el pagaré que venció el día Io. del actual, a pesar de la prórroga que le di hasta el día 16. Como tengo compromisos importantes, si a vuelta de correo no ha -.estado usted en mi oficina a recoger dicho pagaré me veré precisado a escribirle al Dr. cobrándole como fiador.” El doctor a que se refiere la carta, que tiene fecha mayo 21, 1913, es el demandado Fernández.
El apelado sostiene en primer lugar que el artículo 1752 no se refiere al caso del fiador solidario, sino al del simple *355fiador, pero no cita jurisprudencia alguna en apoyó de su contención. El legislador no estableció expresamente esa distinción. Los comentaristas que fiemos consultado ni si-quiera fiacen referencia a ella. (Véanse 12 Manresa, Código Civil Español, 2a. ed. p. 257; 4 Sánchez Román, Derecho Civil, 2a. ed. p. 926; 4 Palcón, Código Civil, p. 403. Y el Tribunal Supremo de España, por sentencia de 6 de octubre de 1908, confirmó la sentencia dictada por la Audiencia Territorial de Barcelona en el pleito seguido por el Banco de España contra Juan Moles,. Fernando Puig y Arturo Grines, por virtud de la cual se declaró extinguida cierta fianza so-lidaria que los dos últimos demandados habían constituido para garantir al primero, por virtud de una prórroga con-cedida a éste por el banco sin el consentimiento de aquéllos, quedando así resuelta la cuestión en sentido contrario al que pretende el demandante.
En la jurisprudencia americana fiemos encontrado que si ■bien en algunos casos se fia resuelto que cuando los fiadores se obligan solidariamente con el principal no quedan exentos de responsabilidad por la prórroga concedida al principal, (Véase 32 Cyc. 194, nota 94), la regla general bien estable-cida es la de que si el acreedor por un acuerdo .válido y obli-gatorio, sin el consentimiento del fiador, concede más tiempo para el pago o cumplimiento de la obligación al deudor principal, la responsabilidad del fiador quedará extinguida. 32 Cyc. 191.
Para el caso de que no se aceptara, como no se fia acep-tado, su criterio, alega el apelado que demostrando la prueba que el apelante estaba enterado de todo lo ocurrido, habiendo él mismo solicitado prórrogas para verificar el pago que el apelado le concedió, no puede invocarse en su favor el citado artículo 1752 del Código Civil. En efecto si bien nada consta de la prueba con respecto al hecho de si el apelante. Fernán-dez consintió o no expresamente la prórroga de quince días concedida por el apelado a Iglesias, deudor principal, a que sé refiere la carta que dejamos transcrita, es lo cierto que *356la evidencia tiende a demostrar que Fernández con posterio-ridad al vencimiento de la obligación pidió a Guerra que lo aguardara y en cierta ocasión, según veremos lnego, cuando Guerra le propuso que se hiciera cargo del automóvil origen del contrato, se negó a ello manifestando que prefería pagar la deuda.
Siendo ese el resultado de la prueba, opinamos que es-tuvo justificada la corte sentenciadora al dejar de aplicar én favor del apelante Fernández el precepto contenido en el artículo 1752 del Código Civil, ya que el fiador se mostró cla-ramente dispuesto al cumplimiento de la obligación, dando así lugar a. que el acreedor confiara en su proceder para no activar el cobro de la deuda y estando, por tanto, impedido de levantar la cuestión.
Veamos ahora si se cometió o no el otro error señalado por el apelante en su alegato, a saber: la infracción del ar-tículo 1753 del Código Civil revisado, igual al 1852 del an-tiguo, que dice así: “Los fiadores, aunque sean solidarios, quedan libres de su obligación siempre que por algún hecho del acreedor no puedan quedar subrogados en los derechos, hipotecas y privilegios del mismo.”
Sostiene el apelante que por virtud de haber dejado trans-currir el acreedor desde abril de 1913 a junio de 1916, sin notificar al fiador del incumplimiento de la obligación por parte de su fiado, permitió que éste quedara insolvente. En primer lugar no hay prueba plena de que Iglesias sea com-pletamente insolvente y en segundo lugar si Iglesias logró finalmente vender el automóvil, es lo cierto que Guerra pro-porcionó a Fernández una oportunidad de apropiarse del mismo habiendo podido de tal modo indemnizarse amplia-mente de lo que había garantizado satisfacer, ya que el auto-móvil valía entonces más de tres mil pesos. Además, de la prueba no aparece que Guerra dejare transcurrir todo el largo período de tiempo que afirma el apelante sin gestionar el cobro del fiador, pero aunque así fuera, según tiene decla-rado la jurisprudencia, la mera circunstancia de que el aeree-*357dor 'no reclame el cumplimiento de la obligación inmediata-mente que esta venza, y la de que retrase más o menos el ejer-cicio de su acción,- no significa ni revela la intención de con-ceder al deudor prórroga alguna. Yéase la sentencia del Tribunal Supremo de España del 22 de marzo de 1901; 91 J. C. 395; y 12 Manresa, Código Civil Español, 2a. ed. p. 359.
Por virtud de todo lo expuesto, procede la confirmación de la sentencia recurrida en la parte en que lo fia sido.

Confirmada la sentencia apelada en la parte en que lo ha sido

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y Hutcbison.
El Juez Asociado Sr. Aldrey no intervino en la resolu-ción de este caso.